             Case 20-20024-EPK        Doc 316       Filed 03/31/21   Page 1 of 8




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             WEST PALM BEACH DIVISION
                                 www.flsb.uscourts.gov


 IN RE:                                                  CASE NO.: 20-20024-EPK
 TM HEALTHCARE HOLDINGS, LLC, et al.,                    (Jointly Administered)
                                                         CHAPTER 7

               Debtor.                          /

 MOTION PURSUANT TO FRBP 9024 FOR RELIEF FROM JUDGMENT RELATING
   TO ORDER DENYING MOTION OF PATIENT CARE OMBUDSMAN ERIC M.
  HUEBSCHER AND HUEBSCHER & COMPANY TO COMPEL THE IMMEDIATE
PAYMENT OF UNDISPUTED PATIENT CARE OMBUDSMAN FEES AND EXPENSES

       COMES NOW, Eric M. Huebscher, the patient care ombudsman appointed in the above-

captioned chapter 11 case and Huebscher & Company (the “PCO”), and Huebscher & Company

(the “Company”) (the PCO and the Company, collectively, the “Movants”), by and through

undersigned counsel and pursuant to Federal Rule of Civil Procedure 60, made applicable to

bankruptcy cases by virtue of Federal Rule of Bankruptcy Procedure 9024, seeks relief from this

Court’s Order dated March 17, 2021 [ECF No. 286] Denying Motion to Compel Payment of Fees

and Expenses (the “Denial Order”) and states:

                            Procedural and Factual Background

       1.     The chapter 11 petitions in these jointly administered cases were filed September

17, 2020. On September 18, 2020, this Court entered an Order Directing U.S. Trustee to Appoint

Patient Care Ombudsman. [ECF No. 35]. In accordance with that order, the U.S. Trustee filed a

Notice of Appointment of Patient Care Ombudsman on October 9, 2020, appointing the PCO as

the patient care ombudsman in these cases pursuant to section 333 of the Bankruptcy Code and

Federal Rule of Bankruptcy Procedure 2007.2(c). [ECF No. 73]. These jointly administered cases

have since been converted to Chapter 7 by Order dated March 18, 2021. [ECF No. 288].
              Case 20-20024-EPK          Doc 316      Filed 03/31/21     Page 2 of 8




       2.      On October 26, 2020, the PCO, through counsel, filed an Application of Patient

Care Ombudsman for Entry of an Order Authorizing the Retention and Employment of Huebscher

& Company and to Establish Procedures for Compensation. [ECF No. 110 – the “PCO

Application”]. A hearing on the PCO Application was conducted on November 12, 2020, and on

November 17, 2020, this Court entered an order granting the PCO Application. [ECF No. 150 –

the “PCO Fee Order”]1. The Court retained jurisdiction to enforce the provisions of the PCO Fee

Order. (PCO Fee Order, ¶ 10).

       3.      The PCO Fee Order sets forth a procedure for the payment of interim compensation

to the Company. Specifically, “[o]n or before the twentieth (20th) day of each month following the

month for which compensation is sought, the Company will serve a monthly statement (a ‘Monthly

Fee Statement’), by email (or overnight delivery if requested by any party), on: (i) the Debtors, (ii)

counsel to the Debtors, (iii) counsel to the Official Committee of Unsecured Creditors, (iv) counsel

for KeyBank National Association, and (v) the Office of the United States Trustee (each a ‘Notice

Party,’ and collectively the ‘Notice Parties’).” (PCO Fee Order, ¶ 3.a.). Thereafter, the Notice

Parties have an opportunity to object to the Monthly Fee Statement or any portion thereof. (PCO

Fee Order, ¶ 3.d.). If no “Fee Objection” is filed by the “Objection Deadline,” “the Debtors shall

promptly pay eighty percent (80%) of the fees and one hundred percent (100%) of the expenses

that are not subject to a timely Fee Objection sought in the relevant Monthly Fee Statement.” (PCO

Fee Order, ¶ 3.e., emphasis added).




1
 Unless otherwise defined in herein, capitalized words and phrases shall have the meanings
ascribed to them in the PCO Application and PCO Fee Order.
                                              2
              Case 20-20024-EPK           Doc 316   Filed 03/31/21    Page 3 of 8




       4.      On March 3, 2021, Movants filed their Motion of Patient Care Ombudsman Eric

M. Huebscher and Huebscher & Company to Compel the Immediate Payment of Undisputed

Patient Care Ombudsman Fees and Expenses. [ECF No. 249] (the “Motion to Compel”).

       5.      At the eleventh hour and beyond the time provided for in the Local Rules, the

largest creditor in the case, KeyBank National Association, filed a Response in Opposition to

Motion to Compel. [ECF No. 283] (the “KeyBank Objection”). The Denial Order was entered

after a hearing held on March 17, 2021.

       6.      In the Motion to Compel, Movants indicated that they had promptly provided a

Monthly Fee Statement each month during this case, and as evidenced by the docket in this case,

no Notice Party objected to the payment of the Company’s fees and expenses in accordance with

the PCO Fee Order.

       7.      As further alleged in the Motion to Compel, despite the fact that no Fee Objection

was filed, and despite the fact that the payment of the Company’s fees and expenses were budgeted

for in the Final Order Authorizing the Use of Cash Collateral and Providing Adequate Protection

[ECF. No. 219] (the “Final CC Order”), the Debtors intentionally ignored the provisions PCO Fee

Order and failed to promptly pay the Company’s Monthly Fee Statement as ordered by this Court

with respect to the months of December 2020 and January 2021. Evidence of the transmission of

the Monthly Fee Statements via email as required by the PCO Fee Order were attached to the

Motion to Compel as Exhibit A.

       8.      As further alleged in the Motion to Compel, Movants attempted to gain compliance

with the PCO Fee Order with numerous communications with Debtor representatives via email to

the Debtor’s Court-appointed CRO, Gregg Stewart, on 1/23/21, 2/9/21, 2/10,21, 2/15/21, 2/22/21,

2/24/21 and 2/26/21, and the Debtor’s President, David Alban, on 1/28/21, 2/9/21, 2/22/21, 2/24/21


                                                3
                 Case 20-20024-EPK         Doc 316     Filed 03/31/21     Page 4 of 8




and 2/26/21. Until an email response was received from Mr. Stewart on March 1, 2021, which was

sent shortly after a telephone conference between counsel for the Movants at the time, Zachary

Bancroft, and counsel for the Debtor, no substantive response to Movant’s inquiries had been

provided to the Movants. A copy of Mr. Stewart’s email response was attached to the Motion to

Compel as Exhibit B. The response from Mr. Stewart simply said that Debtor’s counsel had spoken

to PCO’s counsel about the Debtor’s “inability to pay this debt at this time.”

          9.      The Motion to Compel was denied with the entry of the Denial Order. The instant

Motion is timely as it must be brought within a “reasonable time,”2 and the Denial Order was

entered only fourteen (14) days ago.

                        Argument on PCO’s Entitlement to Fees and Costs

          10.     Movants are entitled to reasonable compensation pursuant to section 330(a)(1) of

the Bankruptcy Code and are entitled to the immediate payment of the December 2020 and January

2021 Monthly Fee Statements pursuant to the specific provisions of the PCO Fee Order, which

required the prompt payment of compensation to the Movants upon service of such Fee Statements,

and lack of objection thereto. In this case, the Monthly Fee Statements in question were timely

served, and it is undisputed that there have been no objections made thereto. Even the KeyBank

Objection contains no objection to the underlying fees sought.

                                  Reconsideration of Denial Order

          11.     Federal Rule of Civil Procedure 60 is made applicable to bankruptcy cases by virtue

of Bankruptcy Rule 9024. Pursuant to Rule 60(b), a court may relieve a party from a final order

for various reasons, including:

                  (1) mistake, inadvertence, surprise, or excusable neglect;



2
    Fed. R. Civ. P. 60(c).
                                                   4
               Case 20-20024-EPK           Doc 316     Filed 03/31/21   Page 5 of 8




               (2) newly discovered evidence that, with reasonable diligence, could not have
               been discovered in time to move for a new trial under Rule 59(b);
               (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
               misconduct by an opposing party;
               (4) the judgment is void;
               (5) the judgment has been satisfied, released, or discharged; it is based on an
               earlier judgment that has been reversed or vacated; or applying it prospectively is
               no longer equitable; or
               (6) any other reason that justifies relief.


       12.     Movants recognize that reconsideration is an extraordinary remedy to be employed

sparingly and that substantial discretion rests with this Court in its analysis of a request for

reconsideration. See, e.g., In re Chance & Anthem, LLC, 2020 WL 5807522, at *2 (Bankr. S.D.Fla.

2020) (citing Burger King Corp. v. Ashland Equities, Inc., 181 F.Supp.2d 1366, 1369 (S.D. Fla.

2002)). However, reconsideration is appropriate where there is (1) an intervening change in

controlling law, (2) the availability of new evidence, or (3) the need to correct clear error or

manifest injustice. Id.

       13.     In the instant case, as it relates to the Motion to Compel and the Denial Order,

Movants submit that either Rule 60(b)(3) or 60(b)(6) support this Court’s reconsideration of the

Denial Order due either to the misconduct an opposing party or to prevent manifest injustice to the

PCO.

       14.     Here, the misconduct was committed by the Court-appointed CRO when the CRO

intentionally disregarded this Court’s PCO Fee Order and by extension, because the PCO’s fees

were budgeted, the Final CC Order. The CRO became a de facto opposing party when they refused

to pay the PCO’s fees pursuant to this Court’s Orders and failing to comply with those Orders is

at the very least misconduct.



                                                   5
                Case 20-20024-EPK              Doc 316       Filed 03/31/21         Page 6 of 8




        15.      The PCO and his company were appointed without objection and immediately went

to work for the benefit of the Debtors’ patients, including site visits during a pandemic with the

PCO putting his own health at risk. The PCO Fee Order clearly provided a mechanism for the PCO

to provide statements to the relevant parties and an objection procedure for the parties to follow

should they take issue with the fees and costs requested. The PCO complied with the procedures

delineated in the PCO Fee Order and as described above, no objections were made.

        16.      The fact that no objections were lodged to the PCO’s fees should have been the end

of the analysis, but the CRO refused to pay. What is even more troubling here is that the Debtor

appeared to have the funds to pay the PCO, but the CRO simply chose not to. The Debtor’s

December 2020 monthly operating reports indicated that they were holding cash in the

approximate amount of $185,000 as of December 31, 2020. In addition, at ECF 220, Gregg

Stewart, in his First Interim Application for Compensation indicated that the Debtor’s estate had

funds as of January 16, 2021, totaling $190,892.54.

        17.      The Court has suggested that at least part of the decision to issue the Denial Order

was to prevent one administrative claimholder from gaining at advantage over other administrative

claimholders. While Movants understand the Court’s reasoning, the effect was to severely

disadvantage the PCO relative to other administrative claimholders, some of whom benefit from a

carve out in the Final CC Order where funds were carved out for, among other parties, the United

States Trustee fees, and fees and expenses of counsel to the Official Committee of Unsecured

Creditors (the “Carve Out”).3 It is unclear why the Carve Out did not include fees for the PCO, but

counsel for the PCO at the time was not included in the discussions that led to the Carve Out.


3
 Other appointed professionals have been put in a much better position relative to the PCO for various reasons. The
described Carve-Out protects certain professionals, and the CRO was paid $32,010.00 in January, 2021. Since the
Debtor did not file a complete MOR for February 2021, and no MOR was filed for March, Movants are unable to
determine whether additional funds went to the CRO prior to conversion.
                                                         6
              Case 20-20024-EPK          Doc 316     Filed 03/31/21      Page 7 of 8




       18.     The PCO Fee Order did not give the CRO the option to disregard what had been

ordered by this Court. Surely, the sanctity of court orders would be jeopardized if parties decided

on their own which court-ordered directives to follow and which to ignore. Movants also submit

that Rule 60(b)(6) applies because of the public policy favoring compliance with court orders and

that preventing the actions taken here constitute “exceptional circumstances” warranting

reconsideration of the Denial Order. Id. At *6 (citing Griffin v. Swim-Tech Corp., 722 F.2d 677,

680 (11th Cir. 1984) (finding that the party seeking relief has the burden of showing that absent

such relief, an “extreme” and “unexpected” hardship will result)). In the instant matter, PCO and

Company are a small business and not receiving payment for fees that are due in the amount of

$26,338.00 for December and January works a substantial hardship on Movants who now must

wait to see if they will receive any recovery on the basis of their administrative claims.

       19.     Movants understand the cases have now converted to Chapter 7 and a Trustee has

been appointed but those facts do not change the analysis or the reasons warranting the

reconsideration of the Denial Order.

       20.     Accordingly, for the reasons stated above, Movants respectfully request this Court

to grant the instant Motion, vacate the Denial Order, and order the immediate payment of fees and

costs to the PCO as provided in the Motion to Compel, in the amounts of $11,819.00 and

$14,519.00, for the total of $26,338.00, for the months of December 2020 and January 2021.

       WHEREFORE, Movants respectfully request the entry of an Order reconsidering the

Denial Order, granting the Motion to Compel, and directing the Chapter 7 Trustee to immediately

pay the December 2020 and January 2021 Monthly Fee Statements provided by the PCO to the

Notice Parties, and for such other and further relief the Court deems appropriate.




                                                 7
             Case 20-20024-EPK         Doc 316     Filed 03/31/21     Page 8 of 8




       Dated: March 31, 2021.

                                            /s/ L. William Porter III
                                            L. William Porter III
                                            Fla. Bar No. 0116882
                                            The Bill Porter Law Firm
                                            111 N. Orange Avenue, Suite 800
                                            Orlando, Florida 32801
                                            Telephone: 407.603.5769
                                            Facsimile: 407.674.3168
                                            Email: bill@billporterlaw.com
                                            Counsel for Movants




                              ATTORNEY CERTIFICATION

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for
the Southern District of Florida, and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).

                                                    /s/ L. William Porter III
                                                        L. William Porter III



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 31, 2021, a true and correct copy of the foregoing has been

furnished via CM/ECF to all parties receiving said CM/ECF notifications.

                                                    /s/ L. William Porter III
                                                        L. William Porter III




                                               8
